Citation Nr: 1203434	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected skin pruritis (skin disorder). 

2.  Whether new and material evidence has been submitted sufficient to open a claim of service connection for fatigue (claimed as chronic fatigue syndrome), including as manifestation of an undiagnosed illness or a chronic multi-system illness, and if so, whether such is warranted. 

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, with service in the Southwest Asia Theatre of operations during the Persian Gulf War.  He also had additional U.S. Army Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for sleep apnea and denied the petition to reopen the claim of service connection for fatigue (claimed as chronic fatigue syndrome).  This matter also arises from an October 2008 rating decision, which denied the Veteran's increased rating claim for his service-connected skin disorder.  

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Further still, in February 2009, the Veteran asserted a claim of service connection for gulf war illness, to include fatigue.  A claim based on a new theory of entitlement is not considered a new claim but constitutes an application to reopen the previously denied claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previously denied claim of service connection for fatigue.  
The Veteran initially requested a hearing before the Board, which was scheduled in September 2011.  However, the Veteran withdrew his hearing in September 2011.  As such, the Board may proceed to the merits of the claims.  


FINDINGS OF FACT

1.  A service-connected skin pruritis is manifested by symptoms of itchiness and does not affect 20 to 40 percent of the entire body or 20 to 40 percent of an exposed area, or require systemic therapy such as with corticosteroids or other immunosuppressive drugs.

2.  A November 1995 rating decision denied service connection for fatigue on the basis that the Veteran's fatigue was related to generalized anxiety disorder.  

3.  Evidence received since the November 1995 decision relates to an unestablished fact necessary to substantiate the current claim of service connection for fatigue.  

4.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.

5.  The Veteran's fatigue has been attributed to an undiagnosed illness.

6.  The Veteran's sleep apnea has not been shown to be related to an injury, disease, or event in service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation in excess of 10 percent for a skin pruritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

2.  Evidence received since the November 1995 rating decision in relation to the claim for fatigue is new and material; and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's fatigue may be presumed to be related to his period of service in the Southwest Asia Theater of operations.  38 U.S.C.A. § 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.317 (2011).  

4.  The Veteran's sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Because the petition to reopen his fatigue claim and the claim of service connection for fatigue have been granted in full, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

With respect to the Veteran's service connection claim for sleep apnea, a predecisional letter dated in January 2008 satisfied the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.

With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to initial adjudication of the Veteran's increased rating claim, a letter dated in June 2008 satisfied VA's notice requirements.  See Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 580 F.3d 1270.  Specifically, the June 2008 letter addressed the type of evidence needed to show that his fatigue had worsened.  It also provided notice that should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified of how the effective date is determined.  A letter dated in March 2009 further notified the Veteran of what was needed to substantiate his increased rating claim.  The duty to notify has been satisfied.

The Board also concludes the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  

With respect to the sleep apnea claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA medical examinations in January 1995, August 1998, December 1999, and June 2010 to obtain opinions as to whether his sleep apnea was caused by service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The June 2010 opinion is adequate.  The examiner was provided with the relevant information, articulated it in the examination report, and provided reasoning for his conclusion.  The medical opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. 295.  

With respect to the increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

VA examination reports dated in June 2008, March 2009, and June 2010 were obtained in association with the Veteran's increased rating claim.  38 C.F.R. § 3.159(c) (4).  The medical findings are adequate as they are predicated on a full reading of the Veteran's claims file.  Barr, 21 Vet. App. at 312.  The VA examiners considered all of the pertinent medical evidence of record and the Veteran's statements.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings. There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  As such, the Board finds that the examination reports are provide an adequate basis to make a decision. 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating 

The Veteran contends that he is entitled to an increased disability rating in excess of 10 percent for his service-connected skin disorder.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The regulations pertaining to the evaluation of skin disorders were amended, effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The Veteran's claim was received in May 2008, prior to the effective date, and the Veteran has not specifically requested review under the new criteria.  As such, the revised criteria are not for application in this case.

The Veteran's skin disability is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 8878-7806.  The Board notes that the "88" designation is simply used to track disabilities related to the Gulf War. M21-1R, Part IV, Subpart ii, 2.D.16.   DC 7806 provides a 10 percent rating for the evaluation of dermatitis or eczema if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  38 C.F.R. § 4.118, DC 7806 (2008).  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Id.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required during the past twelve-month period.  Id.  DC 7806 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

In this regard, a 10 percent rating is warranted for scars of the head, face, or neck with one characteristic of disfigurement present.  38 C.F.R. § 4.118, DC 7800 (2008).  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  And, it provides an 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7801, a 10 percent disability rating is evaluated for scars, other than the head, face, or neck, that are deep, or cause limited motion in an area, or the areas affected exceed 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2008).  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters).  Id.  A 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters).  And, a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  Id.  A deep scar is one associated with underlying soft tissue damage.  Id.

Under DC 7802 a 10 percent disability rating is evaluated for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2008).  A superficial scar is not one associated with underlying soft tissue damage. Id.

DC 7803 provides a 10 percent rating for unstable superficial scars.  An unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (2).  

DC 7804 provides a 10 percent rating for superficial scars which are painful on examination.  Again, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1) (2008).  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id., Note (2); see also 38 C.F.R. § 4.68.  

DC 7805 provides that a scar may also be rated based upon limitation of function of the part affected under DC 7805.  See 38 C.F.R. § 4.118, DC 7805 (2008).  

Turning to the evidence of record, the Veteran was afforded a VA examination in June 2008 to evaluate the severity of his skin disorder.  During that examination, the Veteran indicated that he suffered from constant itching and infections.  The examiner noted that the Veteran had no primary lesions but excoriations and prurigo-like ridges where he scratched.  The Veteran provided that his symptoms never stopped for any length of time.  The Veteran denied sores in his nose at the time of the examination, although he noted experiencing recurrent sores in his nose as well as infections in his sinuses, kidneys, and lymph nodes.  The examiner noted no treatment or dosages in the past 12 months. Zero percent of the exposed areas and less than 1 percent of the entire body were found to be affected at the time of the examination.  There was no scarring or disfigurement found.  No ulcerations, exfoliations or crusting were noted.  There was no acne or chloracne present.  No tests were conducted and there was no disfiguring skin condition of the head, face, or neck.  He was diagnosed with pruritus.  

VA treatment notes dated in July 2008 indicate that the Veteran had scattered excoriated papules and linear plaques on his forearms.  There were a few nodular lesions noted but no primary lesions.  His chest, back, and abdomen were clear.  He was diagnosed with idiopathic pruritis leading to prurigo.  He was prescribed doxipen, hydroxyzne, and aquaphor.  In an October 2008 treatment note, the Veteran's forearms were clear with few post-inflammatory papules but no prurigo nodules or other new lesions.  He was diagnosed with idiopathic pruritis leading to prurigo - much improved.  

During a March 2009 QTC examination, the examiner indicated that the Veteran's skin pruritus involved areas that were exposed to the sun, including the head, face, hands, and neck.  The Veteran complained of itching over his entire body and shedding on his arms.  The Veteran indicated that his symptoms were constant and that he was placed on topical medication, to include a topical corticosteroid.  On examination, there was no acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  The Veteran's arms and legs had atopic dermatitis and tinea versicolor with characteristics of exfoliation, crusting, disfigurement, and hypopigmentation (six square inches and abnormal texture of more than six square inches). There was no ulceration, tissue loss, indurations, inflexibility, hyperpigmentation or limitation of motion.  The skin lesion coverage of the exposed area and total body was 3 percent.  There were no scars present.  He was diagnosed with active skin pruritis.  

The Veteran sought VA medical treatment in July 2009 with continued complaints of itchy skin, with the left leg being worse.  The examiner noted scatter papules with excoriations.  During the October 2009 Gulf War Examination, the Veteran complained of constant rashes and pruritis of his lower extremities.  The Veteran indicated daily itching of the lower extremities with a rash on his legs which had been present since 1991.  On examination, there was a maculopapular rash diffusely from the knees distally.  There were marks of excoriation consistent with the patient scratching due to pruritis.  In a May 2010 treatment note, the Veteran complained of skin lesions on his face and back.  He was referred to the dermatology clinic at that time.  In a June 2010 dermatology consult note, the Veteran was given a provisional diagnosis of rule out melanoma and was treated with injection.  

In a June 2010 VA examination report, the Veteran indicated that he began having red, itchy rashes on his limbs, which were treated with medication, but which never resolved.  The Veteran was diagnosed with atopic dermatitis.  The examiner indicated that the percentage of exposed areas affected was 1 percent and the percentage of the entire body affected was 5 percent.  There was no scarring or disfigurement present and no ulcerations, exfoliation or crusting noted.  There was no acne or chloracne found as well as no disfiguring skin condition on the head, face or neck.  

The Veteran has submitted lay statements which indicated that his skin disability causes constant itching and has never resolved despite continuous treatment.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  
  
Review of the record does not indicate that the Veteran should be assigned a rating in excess of 10 percent.  The affected area has never been found to amount to 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  Further, there is no indication that his skin disability has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, at any point during the appeal period to warrant a 30 percent rating.  See 38 C.F.R. § 4.118, DC 7806.  The evidence of record also fails to show that the Veteran's skin disorder has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 months to warrant a 60 percent rating.  Id.  
In this regard, the Board acknowledges that the Veteran has fairly consistently been prescribed medication, including doxepin, cetirizin, fluocinonide, and medrodosepack, throughout the duration of this appeal.  Significantly, however, these medications are not systemic corticosteroid or immunosuppressive drugs.  The Board notes that VA treatment records include numerous lists of outpatient medications prescribed to the Veteran.  A June 2009 prescription lists shows that the Veteran's skin disorder was treated with triamcinolone and fluocinoinide, which are both corticosteroids.  While the Veteran was injected and or prescribed a topical lotion, it appears after reviewing all of the prescription lists, that the drugs prescribed to the Veteran for his skin disability were not systemic corticosteroid or immunosuppressive drugs.  Therefore, while the Veteran has been prescribed corticosteroids and/or immunosuppressive drugs in the past, there is no showing that he was given constant or near-constant systemic therapy or treated for 6 weeks or more for 12 months.  

Moreover, the Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a rating under any alternate diagnostic codes relevant to the disabilities at issue.  The medical evidence does not show that the Veteran has any scars present as a result of his pruritus.  See VA examinations dated in June 2008 and June 2010 and the March 2009 QTC examination.  As such, these alternative diagnostic codes are not for application.  See 38 C.F.R. § 4.118, DCs 7800-7805.  The Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected skin disorder.  See Hart, 21 Vet. App. 505.  However, the Board finds that the Veteran's disability has not been more disabling than is currently rated.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The scheduler evaluation for the Veteran's skin disability is adequate.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not indicated that his disability impacts his ability to perform his occupational duties.  In the June 2010 Gulf War examination, the Veteran indicated that he worked fulltime.  The record does not show, and the Veteran has not indicated, that his current disability precludes him from obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  

III. New and Material Evidence 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's initial claim of entitlement to service connection for sleep problems/fatigue was denied in a November 1995 rating decision because service connection on a presumptive basis could not be favorably considered as the evidence showed his symptoms were due to a known clinical diagnosis of generalized anxiety disorder.  During the initial adjudication of the Veteran's claim, the claims file included his service treatment records, a relevant January 1995 VA examination report, VA treatment notes and an April 1994 VA Persian Gulf registry examination, and lay statements from the Veteran, his wife, and other third parties.  

It appears that the RO put significant emphasis on VA treatment notes dated in April 1994 and May 1994 which noted the Veteran's sleep problems, diagnosed him with posttraumatic stress disorder symptoms, and indicated that the Veteran's sleep disturbances may be associated with them. A treatment note dated in July 1994 indicates that the Veteran may have restless leg syndrome which could be related to his sleep disturbances.  A January 1995 VA examination report diagnosed the Veteran with fatigue, secondary to poor sleeping habits at night.  

Since the November 1994 rating decision, updated VA treatment records have been associated with the claims file as well as additional VA examinations dated in August 1998, December 1999, and June 2010, an internet article, and additional lay statements.  

In the August 1998 VA examination, the Veteran complained of sleep problems which he attributed to his joint pain as he would awake five to six times per night due to his pain.  The examiner diagnosed the Veteran, in pertinent part, with sleep disorder at least partly due to joint pain.  The examiner then provided that the symptoms listed in the report were at least as likely as not related to his service during the Persian Gulf War since there was no other obvious etiology for his disorders.  

A September 1999 VA examination report shows a diagnosis of dyssomnia, not otherwise specified, which was caused by the Veteran's large consumption of caffeine and joint pain.  

The Veteran was afforded another VA examination in June 2010 where he complained of continued fatigue.  He indicated that he had been diagnosed with sleep apnea and treated with a CPAP machine for 3 to 4 years which had not relieved his symptoms of fatigue.  He reported generalized muscle aches, prolonged fatigue after exercise, migratory joint pains, and neuropsychological symptoms.  Comprehensive metabolic panels and other testing showed normal results.  He was diagnosed with sleep apnea and undiagnosed illness characterized by fatigue but not meeting examination criteria for chronic fatigue syndrome.  

The Veteran also submitted an internet article about Gulf War Illness as well as lay statements asserting that his fatigue had its onset shortly after service discharge and has continued until present.  The Veteran is competent to provide testimony as to his symptoms.  See King, 5 Vet. App. at 21.  However, these statements are essentially the same as his previous statements - i.e. that his fatigue started shortly after service discharge and has continued.  As these contentions were previously raised by the Veteran, they are not new.  

Nevertheless, the Board finds that new and material evidence has been submitted sufficient to reopen his fatigue claim.  Again, the RO denied the Veteran's claim for service connection for fatigue (claimed as chronic fatigue syndrome) in November 1994 because it found that the Veteran's fatigue was attributable to his generalized anxiety disorder and thus could not be related to the presumption of service connection for an undiagnosed illness.  Since the November 1994 rating decision, new and material evidence has been received to reopen the current claim for fatigue.  In particular, the August 1998 VA examination establishes a possible link between his symptoms, to include sleep problems, and service.  The June 2010 examiner diagnosed the Veteran with undiagnosed illness characterized by fatigue, which could warrant possible presumptive service connection under 38 C.F.R. § 3.317.  Accordingly, the petition to reopen the claim of service connection for fatigue, to include as due to an undiagnosed illness is granted.  See 38 C.F.R. § 3.156(a).
	
IV. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

a. Fatigue (Claimed as Chronic Fatigue Syndrome)

Service connection is also warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  See 38 U.S.C.A. § 1117(a)(1).  

Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f).  Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  See 38 C.F.R. § 3.317(a)(2).  

The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).  No presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.  See 38 C.F.R. § 3.307(c).  

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)(specifically addressing claims based on ionizing radiation exposure).  

The Veteran's DD Form 214 indicates that he was ordered to active duty in support of Operation Desert Shield/Desert Storm and served on active duty from November 1990 to June 1991.  It is general knowledge that Operation Desert Shield started in 1990 and Operation Desert Storm lasted from January 1991 to February 1991.  The Veteran was in the South West Asia Theater of operations during the proscribed time under 38 C.F.R. § 3.317.  

Service treatment records are silent for any complaints of or treatment for sleep problems.  An August 1992 VA treatment note indicates complaints of sleep problems "since Saudi Arabia."  VA treatment notes dated in April 1994 and May 1994 provide that the Veteran had sleep problems.  In a May 1994 treatment note, the Veteran was diagnosed with posttraumatic stress disorder symptoms, and the examiner indicated that the Veteran's sleep disturbances may be associated with them.  A July 1994 treatment note indicates that the Veteran may have restless leg syndrome which could be related to his sleep disturbances.  The January 1995 VA examination report diagnosed the Veteran with fatigue, secondary to poor sleeping habits at night.  

In the August 1998 VA examination, the Veteran complained of sleep problems which he attributed to joint pain as he would awake five to six times per night due to his pain.  The examiner diagnosed the Veteran, in pertinent part, with sleep disorder at least partly due to joint pain.  The examiner then provided that the symptoms listed in the report were at least as likely as not related to his service during the Persian Gulf War since there was no other obvious etiology for his disorders.  

A September 1998 VA examination report shows a diagnosis of dyssomnia, not otherwise specified, which was caused by the Veteran's large consumption of caffeine and joint pain.  

The Veteran was afforded another VA examination in June 2010 where he complained of continued fatigue.  He indicated that he had been diagnosed with sleep apnea and treated with a CPAP machine for 3 to 4 years which has not relieved his continued symptoms of fatigue.  He reported generalized muscle aches, prolonged fatigue after exercise, migratory joint pains, and neuropsychological symptoms.  Comprehensive metabolic panels and other testing showed normal results.  He was diagnosed with sleep apnea and undiagnosed illness characterized by fatigue but not meeting examination criteria for chronic fatigue syndrome.  

Based on the foregoing, the Board finds that service connection is warranted on a presumptive basis under 38 C.F.R. § 3.317 for the Veteran's complaints of fatigue.  As noted above, the Veteran is a Persian Gulf Veteran.  The June 2010 VA examiner noted the Veteran as having chronic fatigue of unknown etiology.  The examiner was not able to assign a specific diagnosis for this complaint, nor could the examiner provide an etiology for it.  While earlier treatment records ascribed the Veteran's fatigue to various ailments, to include his mental health disorder(s), sleep apnea, restless leg syndrome, and various joint pains, the medical records indicate that he has been continuously treated for these disabilities and still the Veteran experiences chronic fatigue.  The June 2010 examiner noted review of the claims file, which included this evidence, and still provided an assessment of undiagnosed illness characterized by fatigue.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board will grant service connection for the Veteran's claim for service connection for fatigue on a presumptive basis under 38 C.F.R. § 3.317.  

In granting this appeal, the Board has considered the June 1995 examiner's opinion that the Veteran's fatigue is due to his poor sleeping habits, the August 1998 VA examiner's opinion that the Veteran's sleep problem was due in part to his joint pain, and the September 1998 examiner's opinion that his fatigue was due to his consumption of caffeine.  However, the Board finds no rationale was offered for these opinions.  The August 1998 examiner opined that the Veteran's listed symptoms, which included not only his joint pain but also his sleep problems, were at least as likely as not related to his Persian Gulf service.  Furthermore, and as provided above, the June 2010 examiner reviewed the claims file, which includes the above-noted examinations as well as his VA treatment records, and found that the Veteran had been treated for the various ailments and still continued to have symptoms of chronic fatigue.  The question under 38 C.F.R. § 3.317 is not whether the Veteran's complaints can be attributed to his Gulf War service but rather whether his complaints cannot be attributed to a known clinical diagnosis.  As discussed above, the Veteran meets the criteria for presumptive service connection under 38 C.F.R. § 3.317 for fatigue as due to an undiagnosed illness, and therefore, service connection will be granted for this disability.

The Board also accepts the Veteran's statements throughout the record as competent evidence as to his symptoms of fatigue since his active service which are supported by the record.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  

In considering the Veteran's statements of continuity of these symptoms, as demonstrated by the satisfactory medical evidence reflecting treatment for symptoms of fatigue and treatment for fatigue since August 1992, the Board resolves doubt in favor of the Veteran that these symptoms have existed for more than 6 months or more are considered chronic.  See 38 C.F.R. § 3.102 (2011).  Moreover, as demonstrated by the most recent VA examiner's opinion in June 2010, the fatigue had continued despite the Veteran being treated for his sleep apnea and the various tests coming back with normal results which indicate no clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

After careful consideration, reasonable doubt has been resolved in favor of the Veteran.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Giving the Veteran the benefit of the doubt, the Board finds that service connection for fatigue as a manifestation of an undiagnosed illness is warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

b. Sleep Apnea

Turning to direct service connection for the sleep apnea claim, the Veteran asserts that his sleep apnea was caused by his service in the Persian Gulf.  The Veteran has a current diagnosis of sleep apnea.  Te Board turns to the issues of in-service incurrence and nexus.

As provided above, the Veteran has submitted lay statements indicating that he never had sleep problems prior to entering service but suffered from such problems both during and after service discharge.  He also submitted a buddy statement indicating that he had problems sleeping during service and statements from his wife indicating his continued problems after service discharge.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his current symptoms.  He is also credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  However, sleep apnea is not a condition that can be diagnosed or casually related to military service through lay statements.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372. 

Turning to the medical evidence, the Veteran's service treatment records are silent for any complaints of, or treatment for, sleep problems.  VA treatment records indicate that as early as August 1992, the Veteran reported difficulty sleeping.  At that time, he indicated that his problems had continued since his service in Saudi Arabia.  VA treatment notes dated in April 1994 and May 1994 provide that the Veteran had continued sleep problems.  A May 1994 treatment note indicates that the Veteran's sleep disturbance could be related to his posttraumatic stress symptoms.  A July 1994 treatment note provides that the Veteran's sleep disturbances may be related to restless leg syndrome.  Further still, a January 1995 VA examination report shows that the Veteran's diagnosed fatigue was secondary to poor sleeping habits at night.  

In an August 1998 VA examination, the Veteran continued to complain of sleep problems and was diagnosed with a sleep disorder secondary to joint pain.  A September 1999 VA examination report showed a diagnosis of dyssomnia, not otherwise specific.  It was not until October 2002 when the Veteran was finally diagnosed with sleep apnea.  A February 2003 sleep study report indicates that he was prescribed a CPAP machine.  Follow-up sleep studies were performed where the Veteran continued to complain of daytime fatigue and tiredness.  

The Veteran was afforded another VA examination in June 2010 where he complained of continued fatigue.  The examiner noted the Veteran's treatment for sleep apnea with his CPAP machine and noted that such treatment had continued for 3 to 4 years and had improved the Veteran's ability to stay asleep.  The Veteran was diagnosed, in pertinent part, with sleep apnea and the examiner opined that sleep apnea was a disease with clear and specific etiology and that it was less likely as not that a specific exposure event in the Persian Gulf caused his sleep apnea.  The examiner reasoned that sleep apnea has not been associated with chemical or physical hazards in current medical literature.  

In weighing the evidence, the Board acknowledges the Veteran's assertions of his past and current symptomatology.  However, the Board places greater probative value on the June 2010 VA examination medical opinion.  This negative nexus opinion is the only competent evidence regarding the etiology of the Veteran's sleep apnea.  As provided above, the examination report is based upon a review of the Veteran's claims file, including all the service treatment records, as well as the Veteran's oral history and assertions.  See Barr, 21 Vet. App. at 312.  It is afforded great probative weight.  The Board finds that service connection may not be granted on a direct basis.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.














(Continued on next page)
ORDER

Entitlement to an increased disability rating in excess of 10 percent for service connected skin pruritis is denied.  

The petition to reopen the claim of service connection for fatigue (claimed as chronic fatigue syndrome) as a manifestation of an undiagnosed illness is granted.  

Entitlement to service connection for fatigue as a manifestation of an undiagnosed illness is granted.  

Entitlement to service connection for sleep apnea is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


